Citation Nr: 0503995	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the character of the appellant's service from 
November 16, 1987 to May 5, 1993 constitutes a bar to 
Department of Veteran's Affairs compensation benefits based 
upon that period of service, other than health care benefits 
under Chapter 17, of Title 38, United States Code, to include 
whether the veteran was insane at the time of the commission 
of offenses.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a scar as the 
residual of a shrapnel wound to the chin.

5.  Entitlement to service connection for a psychiatric 
disorder, to include adjustment disorder with depressed mood.

6.  Entitlement to service connection for fatigue, headaches, 
insomnia, and inability to concentrate, to include as due to 
undiagnosed illness.

7.  Entitlement to service connection for post-traumatic 
stress disorder.

8.  Entitlement to service connection for hepatitis C.  

9.  Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for hypertension.  

10.  Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for adjustment disorder.

11.  Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for a scar as the residual of a 
shrapnel wound to the chin.

12.  Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for alcohol dependence and 
polysubstance abuse.

13.  Entitlement to health care benefits under Chapter 17, of 
Title 38, United States Code for a personality disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The appellant had a period of honorable active service from 
July 1983 to July 1987.  He had a second period of active 
service from November 1987 to May 1993, which was terminated 
by an other than honorable discharge for misconduct.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional office in 
Wichita, Kansas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In July 2001, the appellant informed the RO that he is 
receiving disability benefits from the Social Security 
Administration (SSA).  A copy of these records should be 
obtained.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that VA must obtain Social Security Administration decisions 
and records which have bearing on the veteran's claim.  
Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 
4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 
(1993).  

Review of the evidence of record reveals that the appellant 
is receiving VA medical treatment for post-traumatic stress 
disorder (PTSD).  However, the records in the claims file do 
not appear to be complete records documenting the veteran's 
entire course of treatment.  These records should be 
obtained.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is remanded for the following 
development:

1.  The appellant should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he has been treated for his claimed 
disabilities since 1993.  Subsequently, 
and after securing the proper 
authorizations where necessary, the AMC 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  All 
information obtained should be made part 
of the file.  The AMC should also obtain 
all the records of any treatment at VA 
facilities which are not already on file.  

2.  The AMC should request complete 
copies of the appellant's medical records 
for treatment for PTSD from the VA 
medical center in Wichita, Kansas for the 
period from January 1993 to present.  All 
information obtained should be made part 
of the file.  

3.  The AMC should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Following the above, the AMC should 
readjudicate the appellant's claims.  If 
any benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the appellant and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


